AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                      Page I of I



                                                   UNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                      JUDGMENT IN A CRIMINAL CASE
                                                   V.                               (For Offenses Committed On or After November I, 1987)


                      Sabino Merino-Cervantes

                                                                                    Defendant's Aftorney

                                                                                                               PAR 0 8 2019
REGISTRATION NO. 65790051
THE DEFENDANT:                                                                                           CLERK. U.S. DISTRICT COURT
                      .                                         .                                      SOUTHERN D TRICT OF CALIFORNIA
 IZI pleaded gmlty to count(s) 1 of Complamt                                                           BY         -~·          OE?UTY

 D was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                                   Nature of Offense                                                  Count Number(s)
8:1325                                            ILLEGAL ENTRY (Misdemeanor)                                        1

 D The defendant has been found not guilty on count(s)                     ~~~~~~~~~~~~~~~~~~~-




 D Count(s)                                                                          dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                                            J               Ir:-
                                          D TIME SERVED                     itti.          1 ''-
                                                                                                   1
                                                                                                                        days

 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                Thursday, March 7, 2019
                                                                                Date of Imposition of Sentence

               '\
                  .                               ---,
                                            ([___..../
                                                    /
                                                                                                                  ~




                 ''-L
Received                  ..   ' - - · · ~--·-,
              ~--t~~~_.....,~~~


              DUSM\
                      \                                                                   .... ~• •uE STANLEY-k.'"BOONE
                                                                                                   A TES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                            3:19-mj-21154
